The opinion of the court was delivered by
Reavis, C. J.
Application for mandamus to’ compel the treasurer of Skagit county to issue to plaintiff certain certificates of delinquency for unpaid taxes due upon real property situated in Anacortes. The facts found by the court are that plaintiff duly tendered the delinquent taxes upon lots 8 and 9 of block 6, and demanded certificates therefor; that upon these two lots and the adjoining lot, Ho‘. '10, of said block, is situated a large two-story brick building, outhouses, and fencing, all inclosed together, all used together, and forming one complete improvement; that all said three lots were and now are owned by the same owner, and the taxes were assessed to1 said owner; that said building and improvements are incapable of division, and the structure and lots constitute, in their use and ownership, one indivisible property; that each of such lots was listed separately by number, and is described upon the assessment roll separately, with a separate valuation; that the said brick structure was appraised and assessed as upon lot 10, and that the taxes levied upon the lot are small sums, while the tax levied on thei value of the brick structure is many times more than the value of the lots, and a *108large sum. Plaintiff offered to pay the small amounts levied upon lots 8 and 9. The treasurer demanded payment of all the taxes assessed upon the property as a whole, disregarding the segregation into, lots, and refused to issue the delinquent certificates for lots 8 and 9, as demanded by the plaintiff. There were also' three other lots, in block 142, for which plaintiff tendered.the delinquent taxes assessed, and upon four lots of which the situation of improvements was similar to that of those in block 6, just mentioned. The court ruled upon these facts that the brick building situated upon the several lots and owned and used by the same owner,' must be taxed as one property, and denied the writ.
The conclusion of the superior court is approved. It is apparent that a large brick building, situated upon three lots, occupying all alike, and used for one purpose and by the same owner, cannot be listed and assessed upon lot 10 only. The entire tax assessed on the three lots, land and improvements together, must be paid as levied upon the property as a whole. It has been observed the same facts apply to both properties mentioned in the petition for the writ.
The judgment is affirmed.
Andebs, Mount, White, Fullerton, Hadley and Dunbar, JJ., concur.